Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021has been entered.
 Claims 1, 5-16 and new claims 17-22 are under consideration in the instant Office Action.

    Withdrawn Rejections
The rejection of claims 1 and 5-16 under 35 U.S.C. 103 as being unpatentable over Kim et al., US2010/0093641 (IDS 3/14/2019) in view of Yang US 2003/0192077 (6/24/2020 PTO-892) is withdrawn upon further consideration.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-16 and new claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US2010/0093641 (IDS 3/14/2019) in view of Yang US 2003/0192077 (6/24/2020 PTO-892), Asakura et al., 2002 (instant PTO-892), Rathore et al. US2004/0102608 (instant PTO-892) and Lewis et al., US 5,728,810 (instant PTO-892).
Kim teaches a silk protein mimicking peptide for treating brain disease and improving brain or cognitive function where the peptide includes a 4 amino acid peptide like GAGA (see abstract and paragraphs 25-32). Kim teaches that the cognitive disease include Alzheimer’s disease and Parkinson’s disease and treat them with the silk protein mimicking peptide (see paragraphs 11-13 and 58-59) as in instant claim 5. Kim teaches a peptide that is between 4 and 20 amino acids (see paragraphs 36-44) and preferred select peptides from SEQ ID NOs: 1-4 (see paragraph 44 and Table 1 on page 5). Kim’s peptide sequence (see paragraphs 37-43) encompasses sequences like GSGAGA. Kim teaches that the composition may be prepared as a food composition and drink (liquid) 
Yang teaches expressing specific polynucleotides in host cells to produce the desired peptides, silk peptides. Yang teaches techniques to produce the required silk peptides and protein (see paragraphs 8 and 100). Yang teaches peptide sequence SEQ ID NO: 2 (see page 19: SGAGAG; paragraph 115 and claim 18) and encompasses SEQ ID NO: 3 of instant claim 1 and SEQ ID NO: 5, SGGAGGAGG which encompasses SGGAG, the instant SEQ ID NO: 8 and GAGGAGG which is similar to instant SEQ I D NO: 9. Yang does not teach using these sequences for treatment of cognitive disorders.
Rothore teaches a silk peptide repeat that is AGAG, their SEQ ID NO: 4, which is the same sequence as instantly required SEQ ID NO: 3 in instant claims 1 and 17. Rothere’s teaching of instantly claimed SEQ ID NO: 3 found in silk protein speaks to the fact that this claimed peptide is known in the art and one species that would be considered for the use in cognitive treatment based on Kim’s teaching that silk peptides are protective .
Lewis teaches spider silk proteins or fragments which includes SEQ ID NOs: 5, 7 13 and 15 (see table 1 and column 11, lines15-25 and column 12, lines 40-50) which 
Asakura teaches that the silk fibroin from Bombyx mori has a primary structure of mainly Ala-Gly (see abstract). 
While Kim teaches using silk peptide fragments as a method of enhancing brain or cognitive function none of the references specifically teach the instantly claimed peptides.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Kim, Yang, Rathore, Lewis and Asakura. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because all of the claim elements are known, the claimed sequences, treat a cognitive disorder and there is a teaching in the art, Kim, that the peptides can be as little as 4 amino acids to produce a result. One of ordinary skill in the art would be able to determine which peptides would be beneficial in treating these disorders with these claimed peptides through routine optimization of the method (see MPEP § 2144.05) since Asakura teaches that silk peptides has a primary structure of mainly Ala-Gly and one can determine the best and most effective peptides based on silk peptide structures based on what is already known in the prior art.  Yang, Rothore and Lewis already teach that the silk protein have these silk peptide repeats and therefore provides a clear teaching of the instant claimed peptides and teaches that these silk peptide repeats are important in the silk constitution. Therefore, one ordinary skill in the art would start with known silk peptides to determine the best peptide for brain or cognitive treatments. It would have been prima facie obvious to one of ordinary Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). See also MPEP §2143(E).
 Further, one of  ordinary skill would be able to determine best dose of carbohydrate in the food composition for a  health drink as set forth in instant claim 12 through routine optimization (see MPEP § 2144.05) to achieve optimal taste. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Amendment
The declaration under 37 CFR 1.132 filed 7/16/2021 is insufficient to overcome the new 103 rejection of record. The declaration by Dr. Kang is not found persuasive because the declaration dismisses the prior art of record as providing guidance to one of ordinary skill in the art to find the instantly claimed invention obvious. As set forth above in the Kim reference, the art has already recognized the therapeutic effect of silk derived peptides in enhancing cognitive brain function. There are multiple references, including applicant’s own teachings in the prior art that show that small peptides derived from silk protein has an impact one mental capacities and treating issues in the central nervous system.  See Kim et al., US2010/0093641 (IDS 3/14/2019) and Kang et al., 2013 (IDS), for example. Also, the small peptide including SGAGAG are disclosed in the 
Dr. Kang argues that the references do not teach a Q residue (glutamine). This deficiency is made up by the new references that show that silk peptides include Q residues.
Further, Dr. Kang argues that c-terminal residues are critical and that any changes is critical to activity (see statements 6-7). This is not found persuasive because all of the examples provided are not of the same scope as the instant claims. None of the references teach that c-terminal changes are detrimental in the activity of silk derived peptides. The silk peptide art is full of different peptides that all provide similar results in cognitive improvement. Dr. Kang argues that the experiment used in his declaration in Experimental methods proves that the peptide by Kim is not effective in improving cognitive function of memory since the peptide taught by Kim underperformed in comparison to the AGAG peptide as claimed. This is not found persuasive because the evidence provided is very narrow while the scope of the instant claims is very broad. The evidence of unexpected results must be commensurate in scope with the claimed invention (see MPEP §716.02(d)). It is also notes that in the example of passive avoidance test of Figure 2 that the Kim GAGA has a positive effect when compared to scopolamine alone. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). The Kim reference clearly teaches that their silk peptides 
The Therefore, there is no support that only the specifically claimed peptides produce cognitive improvement.  

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but are moot in view of the new 103 rejection which teaches that peptide fragments derived from silk encompassing motif of the claimed sequences. Applicant argues that there is no evidence for a reasonable expectation of success; argues that the Kim reference does not teach peptide sequences that end in GAG and that the YANG reference is not analogous art since the intended use of the disclosed peptides is suitable for fabrics and Kevlar. This is not found persuasive because Kim provides a clear teaching that silk derived peptides provide a cognitive improvement when consumed by the subject which the scope of the instant claims. Yang is relied upon to show that the claimed peptides are found in silk peptides, the same source of the peptides as in Kim. Yang is not relied upon to teach use for the peptides but rather provide evidence that one of ordinary skill absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007).
Finally, the other arguments presented by the applicant have already been addressed in the respond to the declaration of Dr. Kang under 37 CFR 1.132, see discussion above.


Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649